PER CURIAM.
The appellant was informed against, charged with unlawful possession of narcotic drug, and with another offense. He pleaded not guilty, waived a jury, was tried before the court, acquitted of the latter charge and found guilty of the former. At trial he was represented by an attorney of the public defender’s office. While serving sentence he moved for relief under criminal procedure Rule No, 1, F.S.A. ch. 924 Appendix. The trial court denied the motion summarily, and this appeal followed. We have reviewed the grounds of the motion in the light of the record and briefs, and conclude as did the trial court that no showing was made to entitle the defendant to relief from the judgment and sentence.
Affirmed.